
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.16

RETIREMENT AND RELEASE AGREEMENT

        This Retirement and Release Agreement (this "Agreement") is made and
entered into effective as of December 1, 2009, by and between Hilltop
Holdings Inc., a Maryland corporation (the "Company"), and Larry D. Willard, an
individual resident of Dallas County, Texas ("Willard").


RECITALS


        WHEREAS, Willard has been a director and the President and Chief
Executive Officer of the Company since June 2005 and September 2005,
respectively;

        WHEREAS, Willard has expressed his desire to retire from all positions
held with the Company and its subsidiaries effective as of December 31, 2009;
and

        WHEREAS, in connection with said retirement, the Company and Willard
desire to provide certain releases to each other and the Company desires to
compensate Willard.


AGREEMENT


        In consideration of the mutual benefits to be derived from this
Agreement and the covenants and agreements set forth herein, the receipt and
sufficiency of which are hereby acknowledged and confessed by the execution and
delivery hereof, the parties, agreeing to be legally bound hereby, agree as
follows:

        1.    Resignations.    Willard hereby resigns as an officer, director
and employee of the Company and from all positions he holds with the Company
(except as a stockholder) effective as of December 31, 2009 (the "Effective
Date"), and the Company hereby accepts such resignations effective as of the
Effective Date. For purposes of this Agreement, the term "Company" refers to
Hilltop Holdings Inc. and its subsidiaries and their respective successors and
assigns.

        2.    Non-disclosure and Confidentiality.    Willard understands that he
has developed and been exposed to highly confidential information and trade
secrets of the Company ("Confidential Information"), and that maintenance by the
Company of its proprietary Confidential Information to the fullest extent
possible is extremely important to the Company. Willard acknowledges and agrees
that, except with the prior written consent of the Company, he shall at all
times keep confidential and not divulge, furnish or make accessible to anyone
(except the Company's authorized representatives), any Confidential Information
to which Willard has been privy relating to the business of the Company. The
provisions of this Section 2 shall not apply to any information to the extent
that (i) it is, or shall become, generally known to the public other than as a
result of a disclosure by Willard, his affiliates or anyone controlled by
Willard, (ii) it is, or shall become, available to Willard on a non-confidential
basis from a person other than the Company or its attorneys, officers,
directors, employees, agents or strategic partners, provided that Willard does
not believe such person is bound by a confidentiality agreement with the Company
or prohibited in any manner from transmitting information to Willard or
(iii) Willard is required by law to disclose such information to any person. In
the event that Willard is requested pursuant to, or required by, applicable law
or regulation or legal process to disclose any Confidential Information or any
other information concerning the Company, Willard agrees to provide the Company,
to the extent legally permissible, with prompt notice of such request(s) or the
receipt of legal process to enable the Company to seek an appropriate protective
order and to consult with the Company with respect to taking steps to resist or
narrow the scope of such request or process.

        3.    Releases.    

        3.1    Releases by Willard.    Effective as of the Effective Date,
Willard, for and on behalf of himself, individually, and his heirs, executors,
trustees, administrators, representatives and assigns, if any, hereby fully,
finally, completely and forever releases, discharges, acquits and relinquishes,
the Company, its predecessors, successors, parent entities, subsidiaries,
attorneys, officers, directors, employees, stockholders, agents and assigns,
jointly and/or severally, from any and all claims,

--------------------------------------------------------------------------------



actions, demands, liabilities, promises, obligations, damages and/or causes of
action of whatever kind or character, joint or several, whether known or
unknown, suspected or unsuspected, asserted or unasserted, under any federal or
state statute and common law, including, but not limited to, Title VII of the
Civil Rights Act of 1964; the Civil Rights Act of 1991; the Texas Commission on
Human Rights Act; the Employee Retirement Income Security Act; the Fair Labor
Standards Act; THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C.
Section 621, et seq.); the Texas Payday law, Tex. Lab. Code section 61.001;
claims based on alleged breach of an obligation or duty arising in contract or
tort, including, but not limited to, any and all claims relating to any alleged
breach of any oral or written promise or employment contract, any and all claims
for unpaid or withheld wages, bonuses, benefits, stock or stock options,
deferred compensation, commissions or profit-sharing, any claims for wrongful
discharge, retaliation or termination, breach of contract, promissory estoppel,
fraud, breach of any implied covenants, assault, battery, negligent hiring,
negligent retention, defamation, invasion of privacy, slander or intentional
infliction of emotional distress, harassment, negligence, gross negligence and
strict liability; any alleged unlawful act; any and all claims by Willard,
directly or derivatively, in his capacity as a stockholder against the Company
or its officers or directors for breach of any duty owed to the stockholders of
the Company; or any other claim regardless of the forum in which it might be
brought, if any, that he has, might have or might claim to have against the
Company, for any and all injuries, harm, damages, penalties, costs, losses,
expenses, attorneys' fees and/or liability or other detriment, if any,
whatsoever and whenever incurred, suffered or claimed by Willard as a result of
any and all alleged acts, omissions or events, up to the Effective Date but not
thereafter. It is expressly agreed and understood by Willard that this release
includes, but is not limited to, any and all claims, actions, demands and causes
of action, if any, arising from or in any way connected with any and all, if
any, communications, negotiations, dealings, compensation, employment
relationships and separations of employment between Willard and the Company,
including any claim of discrimination, wrongful termination, breach of contract
and/or tortious conduct. For avoidance of doubt, this Section 3.1 does not
constitute a release or waiver of any rights of Willard arising under this
Agreement.

        3.2    Releases by the Company.    Effective as of the Effective Date,
the Company, for and on behalf of itself and its current and past officers,
directors, attorneys, employees, agents, parent companies, subsidiaries and
their respective heirs, successors and assigns, in their individual capacity or
corporate capacities, hereby fully, finally, completely and forever releases,
discharges, acquits and relinquishes Willard, and his heirs, executors,
trustees, administrators, representatives and assigns, in their individual or
corporate capacity, from any and all claims, actions, demands, liabilities,
promises, obligations, damages and/or causes of action of whatever kind or
character, joint or several, whether known or unknown, suspected or unsuspected,
asserted or unasserted, arising prior to or existing at the time of the
Effective Date that they may have, or might claim to have, against Willard in
any form, including, but not limited, for violation of any federal or state law
or common law claim, whether in tort, contract or otherwise, including, but not
limited to, for discrimination, retaliation, harassment, breach of contract,
breach of fiduciary duty, promissory estoppel, fraud, breach of any implied
covenants, assault, battery, negligent hiring, retention and supervision,
defamation, invasion of privacy, slander or intentional infliction of emotional
distress, harassment, negligence, gross negligence, and strict liability; any
alleged unlawful act, including for any act or omission of Willard during the
term of his employment. For avoidance of doubt, this Section 3.2 shall not
release or waive any claim or cause of action that the Company or they might
have or that may arise against Willard, in his official or individual capacity,
(i) under the terms of this Agreement, (ii) after the Effective Date or (iii) in
any stockholder derivative litigation.

2

--------------------------------------------------------------------------------



        4.    Compensation of Willard.    As compensation for his prior service
and in consideration for other promises and covenants of Willard hereunder, the
Company shall pay to Willard the following amounts (with appropriate amounts
withheld for taxes as required):

        (a)   On or before the Effective Date, $500,000 in cash;

        (b)   In exchange for Willard's agreement not to exercise any stock
options issued to him by the Company, and Willard hereby agrees not to exercise
any stock options issued to him by the Company, an aggregate dollar amount equal
to the difference between (a) the closing price of Company common stock on
November 30, 2009 as reported by the New York Stock Exchange and (b) the strike
price of each share acquirable as of the Effective Date under a stock option
issued to Willard by the Company (e.g. closing price minus strike price, and
such difference multiplied by the number of shares acquirable under the stock
option at that strike price); and

        (c)   Continued payment to Willard of the monthly base rent for the
apartment leased by Willard in Dallas, Texas, on a tax grossed-up basis, until
the earlier of the termination of said lease and July 31, 2010.

        5.    Indemnification.    The Company agrees that it will indemnify
Willard against claims, lawsuits and investigations (collectively, "Claims")
that have been, or may be asserted, against him by third parties or governmental
agencies, including, but not limited to, any class actions or stockholders
derivative suits relating to the Company or successor or assigns arising out of
the conduct of the business of the Company by Willard, and will pay the
reasonable expenses of defense of such Claims incurred by Willard, in his
capacity as an officer or director of the Company prior to the Effective Date,
to the extent permitted by the Maryland General Corporation Law and consistent
with the scope of indemnification and procedures provided under the Company's
Charter and Bylaws applicable to officers or directors of the Company in
existence as of the date of demand for indemnification. Willard agrees to permit
the Company's counsel to handle the defense of such Claims (and Willard agrees
to sign such agreements and/or consents of such counsel to provide joint
representation as may be required under any Code of Professional
Responsibility), except in such situations where the Company's counsel
reasonably determines that Willard's interests and defenses in such Claims are
so divergent from those of the Company so as to warrant separate representation
by independent counsel, in which case Willard may retain separate counsel at the
Company's expense. Willard agrees to cooperate with the Company in the defense
of the Claims, including, but not limited to, claims arising from litigation
filed or threatened against the Company as of the date hereof and other matters.
Such cooperation shall include, but not be limited to, Willard making himself
available in the preparation of the Company's defense, as a witness for
depositions and trial of such Claims at no charge to the Company (except for
reasonable travel expenses, if necessary, incurred at the request and with the
prior approval of the Company). In the event the Company claims that the Company
is not required to indemnify Willard pursuant hereto, the Company shall provide
Willard, within ten (10) days of Willard making such claim for indemnification,
with written notice to such effect, and setting forth in reasonable detail the
grounds therefor.

        6.    Assignment.    Willard shall not assign, without the Company's
prior written consent, this Agreement or any right or obligation hereunder, and
any and all assignments without such prior written consent shall be null and
void. The Company may assign the entirety of this Agreement to any person, firm,
corporation or other business organization with the consent of Willard, which
consent shall not be unreasonably withheld, at any time.

        7.    Return of Property.    Willard acknowledges that all computers,
credit cards, telephones, pagers, PDA's, equipment, memoranda, notes, records,
reports, manuals, handbooks, drawings, blueprints, books, papers, letters,
client and customer lists, contracts, products, product samples, software
programs, instruction books, catalogs, information and records, lines of code,
technical manuals and documentation, drafts of instructions, guides and manuals,
maintenance manuals, sales information and

3

--------------------------------------------------------------------------------




aids relating to the Company's business, and any and all other documents
containing Confidential Information furnished to Willard by any representative
of the Company or otherwise acquired or developed by Willard in connection with
his employment with the Company (collectively, "Recipient Materials"), shall at
all times be the property of the Company. If the Company so requests, within
seven (7) days of such request, Willard shall make available to the Company any
Recipient Materials that are in his possession, custody or control, including
Recipient Materials retained by Willard in his office, automobile or home. If
any such information, documentation or material is stored on Willard's personal
computer or disk drive, this fact should be disclosed to the Company within
seven (7) days of the request by the Company for the Recipient Materials so that
an appropriate course of action may be taken.

        8.    Miscellaneous.    

        8.1    Notices.    Any notice to be given hereunder is to be given in
writing by either party to the other and delivered or sent by prepaid airmail
post, any courier guaranteeing overnight delivery or facsimile transmission
addressed to the address set forth opposite each party's name below or such
other address as may be notified by one party to the other for such purposes and
shall be deemed to be served, in the case of airmail post, three days after
posting; in the case of courier guaranteeing overnight delivery, the next
business day if timely delivered to such courier; and in the case of facsimile
transmission, immediately upon successful transmission.

        8.2    Headings; Pronouns.    The headings of the paragraphs of this
Agreement are for convenience of reference only and are not to be considered and
construed in this Agreement. When the context so requires in this Agreement, the
masculine gender includes the feminine and neuter, and the singular number
includes the plural, and vice versa.

        8.3    Severability.    Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

        8.4    Governing Law; Venue.    THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE
EXTENT THEY ARE PREEMPTED OR SUPERCEDED BY THE LAWS OF THE UNITED STATES, AND
THE PARTIES AGREE TO SUBMIT THEMSELVES TO THE JURISDICTION OF TEXAS WITH VENUE
FOR ANY DISPUTE IN DALLAS, TEXAS.

        8.5    Counterparts.    This Agreement may be executed in multiple
counterparts, all of which shall be deemed originals, but which counterparts
shall constitute one and the same instrument.

        8.6    Binding Agreement.    This Agreement shall inure to the benefit
of, and be binding upon, the parties and their respective heirs,
representatives, successors and permitted assigns. Whenever a reference to any
party is made herein, such reference shall be deemed to include a reference to
the heirs, executors, representatives, successors and permitted assigns of such
party, and in the case of the Company, specifically including any parent,
subsidiary or successor entities.

        8.7    Entire Agreement.    This Agreement, including any documents
otherwise executed in connection herewith, contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes any
prior agreement with respect to the subject matter hereof, whether written or
oral. No variations, modifications or changes herein or hereof shall be binding
upon any party unless set forth in a document duly executed by or on behalf of
such party.

4

--------------------------------------------------------------------------------



        8.8    Mediation.    If it is not possible to resolve matters informally
and a party has a legal claim against the other, the Company and Willard will be
required to engage in a one (1) day external mediation before they can commence
litigation. The mediation will occur under the auspices of JAMS/Endispute, a
for-profit organization established in 1981 ("JAMS"), unless the parties agree
otherwise. The parties hereto agree to participate in the mediation in good
faith. The Company will pay the cost of the one (1) day mediation. If either
party chooses to be represented by counsel, each party will be responsible for
his or its own attorneys' fees; provided, however, a mediated settlement may
include reasonable attorneys' fees as agreed upon by the parties.

        8.9    Free Will.    The Company and Willard acknowledge that each has
had an opportunity to consult with his or its respective attorneys or advisors
concerning the meaning, import and legal significance of this Agreement, and
each has read this Agreement, as signified by their signatures hereto, and are
voluntarily executing same after advice of counsel or advisors for the purposes
and consideration herein expressed.

        8.10    Good Faith Performance.    The Company and Willard hereby agree
to perform all their obligations under this Agreement in good faith.

* * * *

SIGNATURE PAGE FOLLOWS

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year above first written.

THE COMPANY:   WILLARD:
Hilltop Holdings Inc.,
 
  a Maryland corporation   /s/ LARRY D. WILLARD


--------------------------------------------------------------------------------

Larry D. Willard
By:
 
/s/ COREY G. PRESTIDGE


--------------------------------------------------------------------------------


 
  Name:   Corey G. Prestidge   ADDRESS: Title:   General Counsel & Secretary    
 
 
 
 



--------------------------------------------------------------------------------

ADDRESS:  


--------------------------------------------------------------------------------

        Fax:  


--------------------------------------------------------------------------------

200 Crescent Court, Suite 1350
Dallas, Texas 75201
Attn: General Counsel
Fax: (214) 855-2173        

6

--------------------------------------------------------------------------------





QuickLinks


RECITALS
AGREEMENT
